Citation Nr: 1453838	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-15 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for chronic residuals of Legionnaires' disease, to include claimed fatigue and muscle weakness.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1946 to December 1947.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded the claim in November 2013 for the RO to schedule the Veteran for a VA examination.  Between November 2013 and August 2014, the RO made at least five requests to schedule the Veteran at a facility that was not the subject of his 38 U.S.C.A. § 1151 claim.  Requests were sent to Columbus, Butler, Pittsburgh, Parma and Detroit.  Detroit accepted jurisdiction and an examination was scheduled.  In September 2014, the Veteran contacted the RO to indicate that due to his health and his advanced age of 85, he could not make the 2 day trip to Detroit for an examination.  Thereafter, the RO continued the denial of his claim in an October 2014 supplemental statement of the case.  The Veteran has not yet been provided an examination, although he provided good cause for why he could not appear for the examination scheduled for him.  In addition, there is insufficient medical evidence to make a final determination on the claim without prejudice to the Veteran.  Thus, the Board finds that the claim must be remanded again for further development.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Reasons for remand: To schedule the Veteran for a VA examination at the VA Medical Center (VAMC) closest to his residence (other than the Cleveland/Brecksville VAMC) and/or to obtain a medical opinion.
The Veteran seeks compensation under 38 U.S.C.A. § 1151 which requires a finding that an additional disability was incurred due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.

The Veteran contends that he contracted Legionnaires' disease as a result of using the pool and shower facilities at Brecksville VA Medical Center in July 2006 for hydrotherapy and that he continues to suffer from residuals of the disease, to include chronic fatigue and muscle weakness.  

The record reflects that Legionnaires' was discovered after hospitalization between August 20, 2006 and September 12, 2006 for treatment for bilateral pneumonia.  A VA treatment record dated September 15, 2006, three days after the Veteran was discharged from the hospital, indicated an abnormal urine test showing Legionella antigen positive.  The treatment record indicated the Veteran was screened because it had been recently discovered that the shower area at the Brecksville VAMC was contaminated by Legionella prior to his hospitalization. The treatment provider opined that the treatment of the Veteran's pneumonia had been adequate, but noted that sometimes there were relapses and the Veteran had not been given the acceptable duration of treatment pursuant to "current guidelines".  Based on such conclusion,  the treatment provider prescribed an additional 10 days of medication.

The Veteran filed a claim for benefits in August 2007.  In August 2008, he underwent a VA examination.  An examiner discussed the onset of Legionnaires' disease and her opinion that the antibiotics given were appropriate, although the Veteran received "patchy treatment."  It was noted that his Legionnaires' resolved.  The examiner indicated that 75 percent of individuals with Legionnaires' experience fatigue and that the Veteran "did have significant fatigue after the hospital stay."  The examiner did not make any further indication as to whether, in August 2008, the Veteran was currently suffering from fatigue or from any other lasting residuals of Legionnaires' that could be considered "additional disability."

Upon review of treatment records dated between September 2006 and November 2013, the Board finds that the Legionnaires' resolved and that in 2007, the Veteran was noted to be regaining strength.  The only other mention in treatment records of potential residuals of Legionnaires' appears in an April 2011 treatment record which indicated the Veteran had experienced frequent urinary tract infections since his diagnosis of Legionnaires'.  Other diagnoses are noted throughout the treatment records, including, but not limited to, hypertension and coronary artery disease.  The record also indicates the Veteran had suffered three heart attacks, the most recent in 2006.

A central finding necessary to grant a claim under 38 C.F.R. § 1151 is competent evidence of additional disability.  The record indicates that the Veteran recovered from Legionnaires'; however, the evidence does not indicate whether any residuals are currently present that would allow a grant of the Veteran's claim.  Given the other diagnoses in the record, it is impossible for the Board to determine whether there are residuals of Legionnaires' disease currently present without obtaining a medical opinion.

The Board recognized this evidentiary issue in its November 2013 remand and attempted to gather the evidence necessary to decide the claim through scheduling a VA examination and obtaining a medical opinion as to whether the elements necessary to demonstrate entitlement to benefits pursuant to 38 C.F.R. § 1151 were satisfied.  As mentioned in the Introduction, the RO made many attempts to schedule the Veteran for an appropriate examination.  The RO was attempting to find a specialist in infectious diseases at a VA hospital that was not the subject of the Veteran's claim, here the Cleveland VAMC, which has since taken jurisdiction over treatment that was previously handled at Brecksville.  The Veteran's examination ended up scheduled in Detroit, Michigan.  Because of his advanced age and his inability to travel from his home in Ohio to Michigan on his own, the Veteran was unable to report for the examination and he informed the RO of this fact.  

Based on the foregoing, and in order to satisfy VA's duty to assist, the Board finds it appropriate to attempt to schedule the Veteran for an examination with an appropriate medical provider at the closest VA facility to his home other than the Cleveland/Brecksville VAMC to assess whether the Veteran has lingering chronic residuals of Legionnaires' disease and whether that additional disability was incurred due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.

The Board recognizes the Veteran's advanced age and inability to travel long distances; therefore, in the event that the Veteran gives good cause for being unable to attend a VA examination, the electronic record should be forwarded to the treatment provider who would have performed the examination or to another appropriate specialist for a medical opinion based solely on the up-to-date evidence in the claims file.

Once all treatment records are associated with the claims file and a medical opinion is obtained, the RO should readjudciate the Veteran's claim.  Prior to rendering a supplemental statement of the case and returning the case to the Board, the RO should ensure that the medical opinion received is adequate.  In the event that it is not, the RO should seek an addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any VA treatment records from the Cleveland/Brecksville VAMC, or any other VA medical facility that may have treated the Veteran, since November 2013 and associate them with the claims file.

2. Schedule the Veteran for a VA examination with an appropriate medical practitioner at the VAMC closest to his home that is not the Cleveland/Brecksville VAMC in order to determine whether the Veteran currently suffers from residuals of Legionnaires' disease that could be considered "additional disability".  

The electronic claims file must be made available to the examiner and be reviewed in conjunction with the examination. All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the examiner should address whether the Veteran has an additional disability, such as disability exhibited by fatigue/generalized muscle weakness, as a result of any VA treatment at Brecksville VA Medical Center in July 2006, including usage of the pool for hydrotherapy and its shower facilities.  If disability has resolved, the examiner should specify the duration of the additional disability resulting from VA medical care. 

The examiner should review the medical records in the claims file as well as obtain a detailed medical history from the Veteran in order to facilitate and identify any and all residual disabilities associated with Legionnaires' disease.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 
	
3.  In the event the Veteran cannot appear for a VA examination, the RO should allow access to the electronic claims file, to include the most recent treatment records, to the examiner who was going to provide the Veteran an in-person examination or to another appropriate specialist in order to obtain a medical opinion based on a careful review of all evidence of record.   

The examiner should provide the opinion requested in Item #2 of these remand instructions.  The opinion must be supported with an adequate rationale and any speculative conclusions must be explained.

4.  The RO should review the examination report or medical opinion to ensure that it is adequate and complies with the Board's remand directives.  In the event the RO finds inadequacies in the opinion/s rendered, an addendum opinion should be sought.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Once any additional necessary development is completed, the RO should review the claims file and readjudicate the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of Legionnaires' disease.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




